 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

sav 2_“37018

 

 

 

UNITED STATES DlsTRlCT COUlRTCL… …
soUTHERN DlsTch'r or CALIFoRNIA §§Wl;m?&ii§{ 1513 f~ist:§-§>PHUNT@

UNITED STATES OF Al\/IERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After Novernber l, 1987)

 

 

 

V.

Francisco I-Iernandez-Garcia
Case Number: l4-cr-03174-JAH-GT-l

Casey J. Donovan
Defendant’s Attcmey

 

REGIsTRATIoN No. 58301097

m -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. One

l:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

November 20. 2018

Date of Imposition of :entenee

. John A. Houston
ITED STATES DISTRICT JUDGE

l4-cr-03 174-l AH-GT-l

 

ZAO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Francisco HernandeZ-Garcia Judgment - Page 2 of 2
CASE NUMBER: l4-cr-03 l74-JAH-GT-l

IMPRIS ONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served.

|:[|:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
[l at A.M. on

 

 

E as notified by the United States Marshal.

The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:| on or before

U as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Offlce.

RETURN

I have executed this judgment as folloWs:

at

Defendant delivered on to

 

 

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l4-cr-03 l74-JAH-GT-l

